United States Court of Appeals
              For the Eighth Circuit
         ___________________________

                  No. 18-3107
          _________________________

              United States of America

          lllllllllllllllllllllPlaintiff - Appellee

                             v.

                  Antywan Seawood

        lllllllllllllllllllllDefendant - Appellant
          ___________________________

                 No. 18-3200
         ___________________________

               United States of America

          lllllllllllllllllllllPlaintiff - Appellee

                             v.

                   Arlandus Howard

        lllllllllllllllllllllDefendant - Appellant
                        ____________

      Appeals from United States District Court
for the Eastern District of Missouri - Cape Girardeau
                    ____________
                           Submitted: December 9, 2019
                              Filed: April 24, 2020
                                  [Unpublished]
                                 ____________

Before ERICKSON, ARNOLD, and MELLOY, Circuit Judges.
                           ____________

PER CURIAM.

      Arlandus Howard and Antywan Seawood committed a series of crimes starting
in February 2017 that involved three carjackings and the theft of 63 firearms around
St. Louis, Missouri. They were indicted, along with three other men, on seven counts.
A jury found Howard guilty on three counts concerning the first carjacking (Counts
1–3): possession of stolen firearms in violation of 18 U.S.C. § 922(j); carjacking in
violation of 18 U.S.C. § 2119; and brandishing a firearm in furtherance of a crime of
violence in violation of 18 U.S.C. § 924(c)(1)(A). The jury could not reach a
unanimous decision on the four counts (Counts 4–7) concerning the second and third
carjackings. The government ultimately dismissed Counts 4–7. Seawood later
pleaded guilty to Counts 1–3 pursuant to an agreement by which the government
dismissed Counts 4–7. The district court1 sentenced both Howard and Seawood to 240
months in prison, denying the full extent of the government’s requests for upward
variances.2 Howard and Seawood now appeal the substantive reasonableness of their
sentences. Having jurisdiction under 18 U.S.C. § 1291, we affirm.




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Court for
the Eastern District of Missouri.
      2
       The government requested that Howard be sentenced to 360 months in prison
and Seawood be sentenced to 300 months in prison, largely based on the conduct
underlying Counts 4–7, which included two additional charges under § 924(c).

                                         -22-
       This court reviews the imposition of sentences for procedural and substantive
error. Neither Howard nor Seawood argue the district court procedurally erred in
imposing sentence.3 We review the substantive reasonableness of a sentence under a
deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51
(2007); United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). “A
district court abuses its discretion and imposes an unreasonable sentence when it fails
to consider a relevant and significant factor, gives significant weight to an irrelevant
or improper factor, or considers the appropriate factors but commits a clear error of
judgment in weighing those factors.” United States v. Green, 946 F.3d 433, 440 (8th
Cir. 2019) (quoting United States v. Kreitinger, 576 F.3d 500, 503 (8th Cir. 2009)).
The district court “need not thoroughly discuss every [18 U.S.C.] § 3553(a) factor;
rather, a district court must make it clear on the record that it has considered the factors
in making a decision as to the appropriate sentence.” United States v. Leonard, 785
F.3d 303, 307 (8th Cir. 2015).

      On appeal, Howard and Seawood argue the district court ignored relevant
sentencing factors, such as their relative youth and lack of criminal histories. The
record shows that the district court considered both of those factors in crafting the
appellants’ sentences and in denying the government’s motions for upward variances.
The district court weighed those factors, among others, against the seriousness of the
crimes committed and the need to avoid unwarranted sentencing disparities. Simply
because the district court weighed relevant factors differently than Howard or Seawood


       3
       Seawood points out a discrepancy in the district court’s description of his
sentence and applicable guideline range. The Judgment and Statement of Reasons as
filed by the district court indicate that Seawood received a sentence within the
guideline range. However, as is clear in the sentencing hearing transcript, and as
conceded by the government, Seawood was sentenced well above his guideline range.
The same discrepancy is present in Howard’s case. Neither Seawood nor Howard
appear to raise a dispute as to the guideline ranges calculated and applied in their cases.


                                            -33-
would prefer does not mean the district court abused its discretion. See United States
v. Farmer, 647 F.3d 1175, 1179 (8th Cir. 2011).

      To the extent Seawood argues that the discrepancy noted in footnote 3 makes
his sentence substantively unreasonable, we must disagree. The district court
accurately calculated his applicable guideline range at sentencing. Further, the court
made clear that it had a well-considered plan for crafting proportionate sentences for
Seawood, Howard, and their co-defendants, taking into consideration their roles in the
violent crime spree. Neither the record, nor arguments raised by Seawood, give any
indication that the court’s descriptive error was also substantive.

      Howard and Seawood also argue the district court gave outsized weight to their
conduct pertaining to the second and third carjackings (Counts 4–7). The sentencing
court is not prohibited from considering acquitted conduct “so long as that conduct has
been proved by a preponderance of the evidence.” United States v. Ruelas-Carbajal,
933 F.3d 928, 930 (8th Cir. 2019) (quoting United States v. Watts, 519 U.S. 148, 157
(1997) (per curiam)); see also United States v. Griggs, 71 F.3d 276, 281 (8th Cir.
1995) (stating that, when sentencing, the district court must consider all relevant
conduct “whether uncharged, charged, or charged and dismissed”). Here, the district
court, which presided over Howard’s trial, applied the proper standard of proof at
sentencing and its factual findings were adequately supported by the record.

      The judgment of the district court is affirmed.
                        ___________________________




                                          -44-